ON APPELLANT’S MOTION FOR REHEARING
DICE, Judge.
Appellant complains of our failure to pass upon his objection to the admission in evidence of the sixteen quart bottles of beer on the ground that the beer had been introduced in evidence in another case styled The State of Texas vs. Sterling Benson, 163 Tex. Cr. Rep. 277, 290 S.W. (2d) 247.
The record does not sustain appellant’s contention that the beer had been introduced in evidence in another case.
An examination of the record, however, does show that, before the beer was admitted in evidence, it was positively identified by the two officers who made the search as the beer found in appellant’s pickup.
Clearly the beer was admissible in evidence against the appellant.
We remain convinced that the case was properly decided in our opinion on original submission.
The motion is overruled.
Opinion approved by the Court.